DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 and 4-8 is/are rejected under 35 U.S.C. 103 as obvious over WO 2004/078902 in view of DE 10162648.
WO 2004/078902 teaches a spray product, which comprises a composition comprising the claimed ingredients and a sprayer. WO 2004/078902 also teaches a method comprising the claimed steps.
The composition of WO 2004/078902 is disclosed as having higher concentration of surfactants than the claimed composition.
AS to the concentration of the surfactants:
WO 2004/078902 teaches the concentration of surfactants in the inventive composition been above 20%.
However, WO 2004/078902 also teaches that known, conventional compositions for the use in dispensers comprise lower concentration of the surfactants (such as 12%).
WO 2004/078902 that the compositions with lower concentration of surfactants are easier to use and have better rheology.
Further, DE 10162648 teach that the compositions comprising the claimed amount of the surfactants as preferred. This document teaches that while it is 
Thus, DE 10162648 recommends the use of the compositions with the concentrations of the surfactant, which clearly envisage the claimed range.
	It would have been obvious to an ordinary artisan at the time the invention was filed to use the surfactants in the composition of WO 2004/078902 at the concentrations known from the prior art since WO 2004/078902 teaches that such compositions provide better rheology and since DE 10162648 teach such as preferred.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as obvious over Johnson et al WO 2004/078902 in view of DE 10162648, further in view of Finison et al (US 2012/0165240).
Modified WO 2004/078902 does not disclosed the specific glycol ethers recited by the claim.
However, Finison et al teach that the referenced ethers were known and preferred analogs of the solvents exemplified by WO 2004/078902 (at least [0072-73]).
It would have been obvious to an ordinary artisan at the time the invention was filed to use the solvents disclosed by Finison et al in the composition of WO 2004/078902 since Finison et al teaches the referenced solvents as known and preferred analogs of the solvents exemplified by WO 2004/078902.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-36 of copending Application No. 15/355,941. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending applications disclose all the components of the products of the instant claims and the steps of the claimed method. The specific ranges, which are recited by the dependent claims, and which are not specifically disclosed by the claims of the copending application would have been obvious to an ordinary artisan from the claims of the copending application since amounts of the active components are known result effective variables.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-20 of copending Application 16/127,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending applications disclose all the components of the products of the instant claims and the steps of the claimed method. The specific ranges, which are recited by the dependent claims, and which are not specifically disclosed by the claims of the copending application would have been obvious to an ordinary artisan from the claims of the copending application since amounts of the active components are known result effective variables.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-17 of copending Application No. 16/010,828. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending applications disclose all the components of the products of the instant claims and the steps of the claimed method. The specific ranges, which are recited by the dependent claims, and which are not specifically disclosed by the claims of the copending application would have been obvious to an ordinary artisan from the claims of the copending application since amounts of the active components are known result effective variables.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
The applicants amended the claims to delete limitations added buy the amendment filed 08/20/2020.
The claims as amended correspond to the original claims.
The referenced claims were addressed in the Office action mailed 02/20/2020.
The amended claims were examined and are the subject of the rejections applied above.
The applicants allege that the rejection over WO 2004/078902 in view of DE 10162648 is not proper because WO 2004/078902 teach the inventive composition with a higher concentrations of the surfactants.
The applicants further allege that changing concentrations of the surfactant to the lower concentrations change the principal of operation of the WO 2004/078902.
This is not persuasive.
First, the applicants attack WO 2004/078902 individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Third, WO 2004/078902 teaches the concentration of surfactants in the inventive composition been above 20%.
However, WO 2004/078902 also teaches that known, conventional compositions for the use in dispensers comprise lower concentration of the surfactants (such as 12%).
WO 2004/078902 that the compositions with lower concentration of surfactants are easier to use and have better rheology.
Further, DE 10162648 teach that the compositions comprising the claimed amount of the surfactants as preferred. This document teaches that while it is known to use compositions with the concentrations of the surfactants in a total 0.5 to 40% by weight, the preferred concentrations are 1 to 20% and 3 to 18%.
Thus, DE 10162648 recommends the use of the compositions with the concentrations of the surfactant, which clearly envisage the claimed range.
	It would have been obvious to an ordinary artisan at the time the invention was filed to use the surfactants in the composition of WO 2004/078902 at the concentrations known from the prior art since WO 2004/078902 teaches that such compositions provide better rheology and since DE 10162648 teach such as preferred.
The applicants further allege that the combination of cyclic diamine and glycol ether provides unexpected results in removing of grease.


The applicants have not argued the double patenting rejections. The rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711